NO. 07-02-00093-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                  MARCH 19, 2002,
                           ______________________________

                                  RESHAWN L. JOHNSON,

                                                            Appellant

                                                v.

                                  THE STATE OF TEXAS,

                                                 Appellee
                         _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 97-424,513; HON. BRADLEY S. UNDERWOOD, PRESIDING
                       _______________________________

Before BOYD, C.J, QUINN, REAVIS and JOHNSON, J.J.

       Reshawn L. Johnson, (Johnson), a current inmate with the Texas Department of

Criminal Justice (TDCJ), filed a notice of appeal on February 21, 2002. However, Johnson

did not pay the $125 filling fee required from appellants pursuant to Texas Rule of

Appellate Procedure 5. Nor did he (at the time he noticed his appeal) file an affidavit

pursuant to Texas Rule of Appellate Procedure 20.1 relieving him of his duty to do so. By

letter from this Court dated February 25, 2002, we informed appellant that “[u]nless the

filing fee in the amount of $125.00 is paid . . . [his] appeal will be subject to dismissal. TEX .
R. APP . P. 42.3(c); See Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex. App.--Amarillo

1998, pet. ref’d.).

       In apparent response to our February letter, the court received from Johnson a

document entitled Affidavit of Indigency In Lieu of Cost Bond, wherein he represented that

he was an indigent. Yet, the affidavit does not comport with the requirements of an

affidavit of indigence specified under Texas Rule of Appellate Procedure 20.1(b). Nor was

it filed within the deadlines set by Texas Rule of Appellate Procedure 20.1(c)(1)

(establishing the deadline by which one must request leave to proceed as a pauper) and

20.1(c)(3) (establishing the deadline by which one must seek leave to extend the deadline

contemplated under 20.1(c)(1)). Nor was it accompanied by any motion for leave to extend

either of those deadlines. Thus, we conclude that appellant’s Affidavit of Indigency is

ineffective to relieve him from his obligation to pay the aforementioned filing fee.

       Due to appellant’s failure to pay the filing fee, we dismiss the appeal pursuant to

Texas Rule of Appellate Procedure 42.3 (c).



                                                               Per Curiam




Do not publish.




                                             2